DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1-18 are directed to a statutory category as a process, claim 19 is directed to a statutory category as a machine, and claim 20 is directed to a statutory category as an article of manufacture.
In view of Step2A, Prong One, claims 1-17 and 19-20 are directed to a judicial exception as an abstract idea of simulating deformation of thin-shell material in the form of mathematical concepts and mental processes. Claim 1 recites:
(b) determine forces affecting vertices of the mesh, wherein the forces comprise a gradient of cumulative potential energy comprising, for each of at least some of the hinges, a discretized bending energy that has a finite lower bound and that is 
(c) simulate deformation of the mesh using the forces affecting the vertices of the mesh.
The limitation of “(b) determine forces affecting vertices of the mesh, wherein the forces comprise a gradient of cumulative potential energy comprising, for each of at least some of the hinges, a discretized bending energy that has a finite lower bound and that is determined using a difference between a current curvature vector and a reference curvature vector”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components as well as encompassing mathematical calculations to perform the limitation. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind and using mathematical calculations. For example, but for the “by a processor” language, “determine” in the context of this claim encompasses the user manually, including the use of pen and paper, calculating the forces. 
Similarly, the limitation of “(c) simulate deformation of the mesh using the forces affecting the vertices of the mesh”, as drafted, is a process that, under its broadest reasonable interpretation, encompasses mathematical concepts. For example, but for the “by a processor” language, “simulate deformations” in the context of this claim encompasses performing mathematical calculations to determine how the forces affect the vertices of the mesh such as described in the specification in paragraphs [0044], [0058] and [0060]. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites additional elements “a processor”. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function retrieving and analyzing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.04(d) and 2106.05(f)). The claim also recites the additional elements of “(a) obtain a mesh of the material, wherein the mesh comprises polygons and hinges and wherein any two of the polygons that are adjacent to each other connect to each other at one of the hinges;” which is viewed as insignificant extra-solution activity of mere data gathering and selecting a particular data source or type of data to be manipulated (see MPEP 2106.04(d) and 2106.05(g)). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The additional element of “(a) obtain a mesh of the material, wherein the mesh comprises polygons and hinges and wherein any two of the polygons that are adjacent to each other connect to each other at one of the hinges;” is viewed as insignificant extra-solution activity as described in Step 

Claims 2-17 further limit the “Mathematical concept” abstract idea of claim 1 with additional limitations that describe the data being manipulated and how the data is manipulated. The claims do not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.

	Claims 19 and 20 recite similar limitations and are also directed to the abstract idea grouping of “Mathematical Concepts” and “Mental Processes.” These claims are rejected using the same rationale used in claims 1-17 above. 

	Examiner notes that claim 18 is not rejected under 35 U.S.C. 101.

	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garg et al. ("Cubic shells." Symposium on Computer Animation. 2007.), hereinafter Garg.
Regarding claim 1, Garg teaches a method for simulating deformation of a thin-shell material (pg. 6 col. 1 “The orientation of warp and weft relative to the flag’s pattern, as well as the values of Young’s and shear moduli, have considerable visual impact on the resulting dynamics (see Fig. 5 and accompanying video).” And col. 2 “We repeat the above experiment with the billowing flag”), the method comprising using a processor (Fig. 2 and pg. 6 col. 1 “We record the performance of each method, measured as the ratio completed simulation time per CPU second, i.e.,”) to:
(a) obtain a mesh of the material, wherein the mesh comprises polygons and hinges and wherein any two of the polygons that are adjacent to each other connect to each other at one of the hinges (pg. 1 col. 1 “a hinge-based bending model” And pg. 2 col. 1 “Consider a triangle mesh whose shape before deformation is given by the vector of vertex positions x.” And col. 2 “Our derivation uses the geometric construction in Figure 1, which defines local indices of the triangles, {T0,T1}, edge vectors, {e0, . . . , e4}, and vertex positions, {x0, . . . ,x3}, associated to a hinge.” Also see pg. 6 col. 2 “We repeat the above experiment with the billowing flag. Since the flag has a flat undeformed configuration”);
(b) determine forces affecting vertices of the mesh (pg. 2 col. 1 “Consider a triangle mesh whose shape before deformation is given by the vector of vertex positions                         
                            
                                
                                    x
                                
                                -
                            
                        
                    . When the mesh is deformed to position x, the usual hinge-based bending energy … is given”), wherein the forces comprise a gradient of cumulative potential energy comprising, for each of at least some of the hinges, a discretized bending energy that has a finite lower bound (pg. 6 col. 2 “Since the flag has a flat undeformed configuration, the cubic energy term vanishes, leaving a quadratic energy bounded from below.”) and that is determined using a difference between a current curvature vector and a reference curvature vector (pg. 2 col. 1 “To this deformation we associate the isotropic bending energy [Equation 1] This is the integral, over the undeformed surface, of the squared change in mean curvature. Here x is the position of the deformed surface, and H is the mean curvature function of the deformed surface. A bar (e.g.,                         
                            
                                
                                    H
                                
                                -
                            
                        
                     ) denotes the corresponding quantity evaluated on the undeformed surface.”); and
(c) simulate deformation of the mesh using the forces affecting the vertices of the mesh (Fig. 5 and pg. 6 col. 2 “We repeat the above experiment with the billowing flag. Since the flag has a flat undeformed configuration, the cubic energy term vanishes, leaving a quadratic energy bounded from below. We observe that the flag simulation is well-behaved even when strong wind induces stretching of 300%.”).

Regarding claim 2, Garg teaches the method of claim 1, wherein each of the current and reference curvature vectors vary quadratically with position of the vertices (pg. 2 col. 2 “For isometric deformations of the surface, two facts follow: (F1) Since D is intrinsic, H is linear in surface position, thus hH,Hi is quadratic in x [BWH_06]. (F2) The surface normal is quadratic† in x.” And col. 2 footnote “see that ˆn is quadratic” Also see pg. 6 col. 2 “leaving a quadratic energy bounded from below.”).

Regarding claim 3, Garg teaches the method of claim 1, wherein the deformation is substantially isometric (pg. 6 col. 2 “Implicit to the cubic hinge is the assumption that the surface deforms isometrically, i.e., without stretching.” And “A natural question, then, is how much stretching is permissible in practice, and what are the failure modes of the model under excessive stretching? To explore these questions, we resimulate the falling cylinder and falling bowl using progressively lower stretching resistance. Both examples remain well-behaved so long as the stretching stiffness is two orders of magnitude greater than the bending stiffness; during the simulation, during the simulation, the meshes stretch by as much as 15%.”).

Regarding claim 4, Garg teaches the method of claim 1, wherein the deformation is not substantially isometric (pg. 6 col. 2 “If we reduce stretching stiffness even further, then for the thin shell examples we observe a slow, noticeable stretching of the surface, in particular, in an expanding (not oscillatory) mode..” And “We observe that the flag simulation is wellbehaved even when strong wind induces stretching of 300%.”).

Regarding claim 5, Garg teaches the method of claim 1, wherein the discretized bending energy is determined from an even power of the difference between the current curvature vector and the reference curvature vector (pg. 2 col. 1 “To this deformation we associate the isotropic bending energy [Equation 1] This is the integral, over the undeformed surface, of the squared change in mean curvature. Here x is the position of the deformed surface, and H is the mean curvature function of the deformed surface. A bar (e.g.,                         
                            
                                
                                    H
                                
                                -
                            
                        
                     ) denotes the corresponding quantity evaluated on the undeformed surface.”).

Regarding claim 6, Garg teaches the method of claim 5, wherein the discretized bending energy is determined from a square of the difference between the current curvature vector and To this deformation we associate the isotropic bending energy [Equation 1] This is the integral, over the undeformed surface, of the squared change in mean curvature. Here x is the position of the deformed surface, and H is the mean curvature function of the deformed surface. A bar (e.g.,                         
                            
                                
                                    H
                                
                                -
                            
                        
                     ) denotes the corresponding quantity evaluated on the undeformed surface.”).

Regarding claim 16, Garg teaches the method of claim 1, wherein the current curvature vector is a current mean curvature vector, and wherein the reference curvature vector is a reference mean curvature vector (pg. 2 col. 1 “To this deformation we associate the isotropic bending energy [Equation 1] This is the integral, over the undeformed surface, of the squared change in mean curvature. Here x is the position of the deformed surface, and H is the mean curvature function of the deformed surface. A bar (e.g.,                         
                            
                                
                                    H
                                
                                -
                            
                        
                     ) denotes the corresponding quantity evaluated on the undeformed surface.”).

Regarding claim 17, Garg teaches the method of claim 1, wherein the current curvature vector and the reference curvature vector are selected from the group consisting of mean curvature, anisotropic mean curvature, Gaussian curvature, maximum curvature, and minimum curvature (pg. 2 col. 1 “To this deformation we associate the isotropic bending energy [Equation 1] This is the integral, over the undeformed surface, of the squared change in mean curvature. Here x is the position of the deformed surface, and H is the mean curvature function of the deformed surface. A bar (e.g.,                         
                            
                                
                                    H
                                
                                -
                            
                        
                     ) denotes the corresponding quantity evaluated on the undeformed surface.”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-15 is/are rejected under 35 U.S.C. 103 as being obvious over Garg in view of Tamstorf (“Derivation of Discrete Bending Forces and their Gradients”, Technical Report, Walt Disney Animation Studios, 2013.).
Regarding claim 7, Garg teaches wherein the reference curvature vector comprises a reference curvature multiplied by a hinge normal vector (pg. 2 col. 1 Equation 2 and “Here h·, ·i denotes the standard inner product in 3-space, and H = H ˆn stands for the mean curvature normal, a vector parallel to the surface’s unit normal, ˆn. Bergou et al. observed that the mean curvature vector can be expressed as H = Dx, i.e., the surface’s intrinsic Laplacian applied to the position of the surface. For isometric deformations of the surface, two facts follow: (F1) Since D is intrinsic, H is linear in surface position, thus hH,Hi is quadratic in x [BWH_06]. (F2) The surface normal is quadratic† in x; therefore, hH,H ˆni is cubic. It follows that Eb(x) is a cubic polynomial in x, because hH,H ˆni is cubic, hH,Hi is quadratic, and H2 does not depend on x.”).
Garg does not appear to explicitly disclose wherein the hinge normal vector comprises a weighted average of a first normal vector of a first polygon on one side of the hinge and a second normal vector of a second polygon defining on another side of the hinge.
However, Tamstorf teaches wherein the hinge normal vector comprises a weighted average of a first normal vector of a first polygon on one side of the hinge and a second normal vector of a second polygon defining on another side of the hinge (pg. 2 paragraph 2 “In this equation kb is the bend stiffness, e0 is the edge along a hinge, _ is the bend angle for the hinge, and __ denotes the same angle in the undeformed configuration.” And pg. 5 paragraph 2 “We use the same (arbitrary) convention as in [Bridson et al. 03] and let _ have the same sign as (n1 _n2) _ e0 = det[n1; n2; e0]. This means that _ is positive if the two normals are pointing away from each other,” And pg. 11 paragraph 1 “As we can see, the Hessian of the bending energy is a weighted sum of H(_) and r_Tr_, and the same weighting function is used in the computation of the bending force and the Hessian of the bending energy.” And pg. 12 paragraph 2 “In this section we will focus on how to compute ∇θ.” Also see the equations on pg. 13 regarding the normal vectors and the bending angle and  pg. 16 paragraph 2 “For future reference let's summarize the vector formulation of the gradients here :

    PNG
    media_image1.png
    163
    332
    media_image1.png
    Greyscale


The units of these expressions are also as we would expect when we notice that ||n|| measures an area.”). 
Garg and Tamstorf are analogous art because they are from the same field of endeavor of modeling deformation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Garg with the calculations disclosed by Tamstorf.
 One of ordinary skill in the art would have been motivated to make this modification in order to derive bending energies for thin shell simulations and quickly evaluate bending forces (Tamstorf abstract).

Regarding claim 8, the references teach the method of claim 7. Garg further teaches wherein the polygons are triangles (pg. 2 col. 2 “Our derivation uses the geometric construction in Figure 1, which defines local indices of the triangles, {T0,T1}, edge vectors, {e0, . . . , e4}, and vertex positions, {x0, . . . ,x3}, associated to a hinge.”).
Garg does not appear to explicitly teach the first normal comprises determining a cross product of vectors corresponding to the hinge and another side of the first polygon, and using the processor to determine the second normal comprises determining a cross product of vectors 
However Tamstorf further teaches the first normal comprises determining a cross product of vectors corresponding to the hinge and another side of the first polygon, and using the processor to determine the second normal comprises determining a cross product of vectors corresponding to the hinge and another side of the second polygon, wherein the other sides of the first and second polygons share a vertex (pg. 12 paragraph 3 “For the derivation of r_ let ^n1 and ^n2 be the unit-length normals of the
two triangles : 
    PNG
    media_image2.png
    57
    153
    media_image2.png
    Greyscale
).

	Regarding claim 9, the references teach the method of claim 8. Garg does not appear to teach wherein the first normal vector is weighted by a first weight that varies inversely to an area of the first polygon, and the second normal vector is weighted by a second weight that varies inversely to an area of the second polygon.
	However Tamstorf further teaches wherein the first normal vector is weighted by a first weight that varies inversely to an area of the first polygon, and the second normal vector is weighted by a second weight that varies inversely to an area of the second polygon (pg. 14 paragraph 1 and equations “From a geometric point of view, a few more simplifications can be made. The other quantities we need for this are based on different ways of computing the area of the two triangles :” And pg. 16 paragraph 2 “For future reference let's summarize the vector formulation of the gradients here :

    PNG
    media_image1.png
    163
    332
    media_image1.png
    Greyscale


The units of these expressions are also as we would expect when we notice that ||n|| measures an area.”)).

	Regarding claim 10, the references teach the method of claim 9. Garg does not appear to explicitly teach wherein the first normal vector is weighted by a first weight comprising:

	
    PNG
    media_image3.png
    83
    137
    media_image3.png
    Greyscale

and the second normal vector is weighted by a second weight comprising:

    PNG
    media_image4.png
    72
    140
    media_image4.png
    Greyscale

wherein A0 is an area of the first polygon, A1 is an area of the second polygon, n0 is the first normal, and n1 is the second normal.
However Tamstorf further teaches wherein the first normal vector is weighted by a first weight comprising:

    PNG
    media_image3.png
    83
    137
    media_image3.png
    Greyscale
	
and the second normal vector is weighted by a second weight comprising:

    PNG
    media_image4.png
    72
    140
    media_image4.png
    Greyscale

wherein A0 is an area of the first polygon, A1 is an area of the second polygon, n0 is the first normal, and n1 is the second normal (pg. 14 paragraph 1 and equations “From a geometric point of view, a few more simplifications can be made. The other quantities we need for this are based on different ways of computing the area of the two triangles :” And pg. 16 paragraph 2 “For future reference let's summarize the vector formulation of the gradients here :

    PNG
    media_image1.png
    163
    332
    media_image1.png
    Greyscale

The units of these expressions are also as we would expect when we notice that ||n|| measures an area.”)).

	Regarding claim 11, the references teach the method of claim 9. Garg does not appear to teach wherein each of the first and second weights is fixed at a value representing the first and second polygons when the mesh is in a rest configuration.
	However, Tamstorf further teaches wherein each of the first and second weights is fixed at a value representing the first and second polygons when the mesh is in a rest configuration (pg. 3 paragraph 2 “If              
                
                    
                        
                            
                                A
                            
                            -
                        
                        =
                        
                            
                                A
                            
                            -
                        
                    
                    
                        1
                    
                
                +
                
                    
                        
                            
                                A
                            
                            -
                        
                    
                    
                        2
                    
                
            
         is the area of the two triangles incident to the hinge in the rest configuration then the area associated with the hinge is a third of that” And pg. 14 paragraph 1 and equations “From a geometric point of view, a few more simplifications can be made. The other quantities we need for this are based on different ways of computing the area of the two triangles :” And pg. 16 paragraph 2 “For future reference let's summarize the vector formulation of the gradients here :

    PNG
    media_image1.png
    163
    332
    media_image1.png
    Greyscale

The units of these expressions are also as we would expect when we notice that ||n|| measures an area.”)).

	Regarding claim 12, the references teach the method of claim 11. Garg further teaches wherein the rest configuration is selected such that no hinge angle of any of the at least some of the hinges is 180 degrees (pg. 6 col. 2 “We repeat the above experiment with the billowing flag. Since the flag has a flat undeformed configuration, the cubic energy term vanishes, leaving a quadratic energy bounded from below.” Examiner notes that a flat undeformed configuration corresponds to having no hinge angle of 180 degrees.).

	Regarding claim 13, the references teach the method of claim 11. Garg does not appear to teach wherein the hinge normal is determined as a ⊗ b, wherein 

    PNG
    media_image5.png
    366
    218
    media_image5.png
    Greyscale

wherein x0 , x1 , and x2 are the vertices of the first polygon; x0 , x1 , and x3 are the vertices the second polygon; w0 is the first weight; and w1 is the second weight.
	However Tamstorf further teaches wherein the hinge normal is determined as a ⊗ b, wherein 
 
    PNG
    media_image5.png
    366
    218
    media_image5.png
    Greyscale

wherein x0 , x1 , and x2 are the vertices of the first polygon; x0 , x1 , and x3 are the vertices the second polygon; w0 is the first weight; and w1 is the second weight (pg. 2 paragraph 3 “In the following sections we let x = (xT0 ; xT1 ; xT2 ; xT3)T be the four vertices of the two triangles stacked together into a single vector.” pg. 12 paragraph 2 “In this section we will focus on how to compute ∇θ. Since we will need it later on, we start by noticing that e0 = x1 - x0, so it's easy to see that ∇e0 = [-I; I; 0; 0] where I and 0 each represent 3_3 block matrices. The gradients of the other edge vectors have similar expressions. For the derivation of r_ let ^n1 and ^n2 be the unit-length normals of the two triangles : 
    PNG
    media_image6.png
    36
    121
    media_image6.png
    Greyscale
” And (pg. 3 paragraph 2 “If              
                
                    
                        
                            
                                A
                            
                            -
                        
                        =
                        
                            
                                A
                            
                            -
                        
                    
                    
                        1
                    
                
                +
                
                    
                        
                            
                                A
                            
                            -
                        
                    
                    
                        2
                    
                
            
         is the area of the two triangles incident to the hinge in the rest configuration then the area associated with the hinge is a third of that” And pg. 14 paragraph 1 and equations “From a geometric point of view, a few more simplifications can be made. The other quantities we need for this are based on different ways of computing the area of the two triangles :” And pg. 16 paragraph 2 “For future reference let's summarize the vector formulation of the gradients here :

    PNG
    media_image1.png
    163
    332
    media_image1.png
    Greyscale

The units of these expressions are also as we would expect when we notice that ||n|| measures an area.”)).

	Regarding claim 14, the references teach the method of claim 11. Garg does not appear to teach wherein the reference curvature vector is determined as a ⊗ b, wherein

    PNG
    media_image7.png
    75
    127
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    292
    296
    media_image8.png
    Greyscale

wherein x0 , x1 , and x2 are the vertices of the first polygon; x0 , x1 , and x3 are the vertices of the second polygon; w0 is the first weight; w1 is the second weight; and             
                
                    
                        H
                    
                    -
                
            
         is the reference curvature (pg. 2 paragraph 3 “In the following sections we let x = (xT0 ; xT1 ; xT2 ; xT3)T be the four vertices of the two triangles stacked together into a single vector.” pg. 12 paragraph 2 “In this section we will focus on how to compute ∇θ. Since we will need it later on, we start by noticing that e0 = x1 - x0, so it's easy to see that ∇e0 = [-I; I; 0; 0] where I and 0 each represent 3_3 block matrices. The gradients of the other edge vectors have similar expressions. For the derivation of r_ let ^n1 and ^n2 be the unit-length normals of the two triangles : 
    PNG
    media_image6.png
    36
    121
    media_image6.png
    Greyscale
” And (pg. 3 paragraph 2 “If              
                
                    
                        
                            
                                A
                            
                            -
                        
                        =
                        
                            
                                A
                            
                            -
                        
                    
                    
                        1
                    
                
                +
                
                    
                        
                            
                                A
                            
                            -
                        
                    
                    
                        2
                    
                
            
         is the area of the two triangles incident to the hinge in the rest configuration then the area associated with the hinge is a third of that” And pg. 14 paragraph 1 and equations “From a geometric point of view, a few more simplifications can be made. The other quantities we need for this are based on different ways of computing the area of the two triangles :” And pg. 16 paragraph 2 “For future reference let's summarize the vector formulation of the gradients here :

    PNG
    media_image1.png
    163
    332
    media_image1.png
    Greyscale

The units of these expressions are also as we would expect when we notice that ||n|| measures an area.”)).

	Regarding claim 15, the references teach the method of claim 13. Garg further teaches wherein the current curvature vector is determined as Xl, wherein l is a 4xl element Laplacian matrix determined using cotangent weights of the mesh in the rest configuration (pg. 2 col. 1 “Bergou et al. observed that the mean curvature vector can be expressed as H = ∆x, i.e., the surface’s intrinsic Laplacian applied to the position of the surface.” Examiner notes that the Laplacian operator of Garg appears to be a Laplacian matrix determined using cotangent weights such as described by US 20130127856 [0086] “In some embodiments, the system may use cotangent-weight based discretization of the Laplacian operator .DELTA.(x).”).


Claims 18-20 is/are rejected under 35 U.S.C. 103 as being obvious over Garg in view of Wampler (US 20180130256 A1).
Regarding claim 18, Garg teaches the method of claim 1. Garg further teaches to animate the deformation of the mesh using results of simulating the deformation (pg. 6 col. 1 “The orientation of warp and weft relative to the flag’s pattern, as well as the values of Young’s and shear moduli, have considerable visual impact on the resulting dynamics (see Fig. 5 and accompanying video).” And col. 2 “We repeat the above experiment with the billowing flag. Since the flag has a flat undeformed configuration, the cubic energy term vanishes, leaving a quadratic energy bounded from below. We observe that the flag simulation is well-behaved even when strong wind induces stretching of 300%.”).
Garg does not appear to explicitly disclose using the processor to animate, on a display, the deformation of the mesh using results of simulating the deformation.
However, Wampler teaches using the processor to animate, on a display, the deformation of the mesh using results of simulating the deformation ([0048] “As shown, in one or more embodiments, the stylized mesh deformation system selects the initial mesh 108 from the input meshes 102a-102e. In particular, the stylized mesh deformation system selects the input mesh 102b and provides input mesh 102b for display via the computing device 104 with the control points 110, 112 to allow a user to interact with the control points 110, 112 and generate a modified mesh. Alternatively, the initial mesh 108 does not correspond with any of the input meshes 102a-102e.” And [0187] “As just mentioned, and as illustrated in FIG. 9, the stylized mesh deformation system 900 also includes the user interface manager 904. The user interface manager 904 provides, manages, and/or controls a graphical user interface (or simply “user interface”) for use with the stylized mesh deformation system 900. In particular, the user interface manager 904 can facilitate presentation of information by way of an external component of a client device (e.g., the computing device 104). For example, the user interface manager 904 can display a user interface by way of a display screen associated with a client device. The user interface may be composed of a plurality of graphical components, objects, and/or elements that allow a user to perform a function. The user interface manager 904 presents, via a client device, a variety of types of information, including text, images, video, audio, characters, or other information. Moreover, the user interface manager 904 provides a variety of user interfaces (e.g., the user interface 120) specific to any variety of functions, programs, applications, plug-ins, devices, operating systems, and/or components of a client device. In addition, the user interface manager 904 can provide a variety of elements for display, including an input mesh, a modified mesh, and an animation.”).
Garg and Wampler are analogous art because they are from the same field of endeavor of simulating deformation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Garg with the display disclosed by Wampler.
 One of ordinary skill in the art would have been motivated to make this modification in order to quickly and efficiently manipulate digital models in real time and generate real-time digital animation (Wampler [0013]).

Regarding claim 19, Garg teaches a system for simulating deformation of a thin-shell material(pg. 6 col. 1 “The orientation of warp and weft relative to the flag’s pattern, as well as the values of Young’s and shear moduli, have considerable visual impact on the resulting dynamics (see Fig. 5 and accompanying video).” And col. 2 “We repeat the above experiment with the billowing flag”), the system comprising: performing the method comprising using a processor (Fig. 2 and pg. 6 col. 1 “We record the performance of each method, measured as the ratio completed simulation time per CPU second, i.e.,”):
a hinge-based bending model” And pg. 2 col. 1 “Consider a triangle mesh whose shape before deformation is given by the vector of vertex positions x.” And col. 2 “Our derivation uses the geometric construction in Figure 1, which defines local indices of the triangles, {T0,T1}, edge vectors, {e0, . . . , e4}, and vertex positions, {x0, . . . ,x3}, associated to a hinge.” Also see pg. 6 col. 2 “We repeat the above experiment with the billowing flag. Since the flag has a flat undeformed configuration”);
(ii) determine forces affecting vertices of the mesh (pg. 2 col. 1 “Consider a triangle mesh whose shape before deformation is given by the vector of vertex positions             
                
                    
                        x
                    
                    -
                
            
        . When the mesh is deformed to position x, the usual hinge-based bending energy … is given”), wherein the forces comprise a gradient of cumulative potential energy comprising, for each of at least some of the hinges, a discretized bending energy that has a finite lower bound (pg. 6 col. 2 “Since the flag has a flat undeformed configuration, the cubic energy term vanishes, leaving a quadratic energy bounded from below.”) and that is determined using a difference between a current curvature vector and a reference curvature vector (pg. 2 col. 1 “To this deformation we associate the isotropic bending energy [Equation 1] This is the integral, over the undeformed surface, of the squared change in mean curvature. Here x is the position of the deformed surface, and H is the mean curvature function of the deformed surface. A bar (e.g.,             
                
                    
                        H
                    
                    -
                
            
         ) denotes the corresponding quantity evaluated on the undeformed surface.”); and
(iii) simulate deformation of the mesh using the forces affecting the vertices of the mesh (Fig. 5 and pg. 6 col. 2 “We repeat the above experiment with the billowing flag. Since the flag has a flat undeformed configuration, the cubic energy term vanishes, leaving a quadratic energy bounded from below. We observe that the flag simulation is well-behaved even when strong wind induces stretching of 300%.”).
Garg does not appear to explicitly teach the system comprising: ( a) a display; (b) an input device; (c) a processor communicatively coupled to the display and input device; and (d) a memory communicatively coupled to the processor, the memory having stored thereon computer program code, executable by the processor.
However Wampler teaches a system comprising: ( a) a display; (b) an input device; (c) a processor communicatively coupled to the display and input device; and (d) a memory communicatively coupled to the processor, the memory having stored thereon computer program code, executable by the processor ([0187] “As just mentioned, and as illustrated in FIG. 9, the stylized mesh deformation system 900 also includes the user interface manager 904. The user interface manager 904 provides, manages, and/or controls a graphical user interface (or simply “user interface”) for use with the stylized mesh deformation system 900. In particular, the user interface manager 904 can facilitate presentation of information by way of an external component of a client device (e.g., the computing device 104). For example, the user interface manager 904 can display a user interface by way of a display screen associated with a client device. The user interface may be composed of a plurality of graphical components, objects, and/or elements that allow a user to perform a function. The user interface manager 904 presents, via a client device, a variety of types of information, including text, images, video, audio, characters, or other information. Moreover, the user interface manager 904 provides a variety of user interfaces (e.g., the user interface 120) specific to any variety of functions, programs, applications, plug-ins, devices, operating systems, and/or components of a client device. In addition, the user interface manager 904 can provide a variety of elements for display, including an input mesh, a modified mesh, and an animation.” And [0275] “Embodiments of the present disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory, as discussed in greater detail below. Embodiments within the scope of the present disclosure also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. In particular, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein). In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein.”).
Garg and Wampler are analogous art because they are from the same field of endeavor of simulating deformation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Garg with the display and computer system disclosed by Wampler.
 One of ordinary skill in the art would have been motivated to make this modification in order to quickly and efficiently manipulate digital models in real time and generate real-time digital animation (Wampler [0013]).

Regarding claim 20, Garg teaches performing a method comprising using the processor to (pg. 6 col. 1 “The orientation of warp and weft relative to the flag’s pattern, as well as the values of Young’s and shear moduli, have considerable visual impact on the resulting dynamics (see Fig. 5 and accompanying video).” And col. 2 “We repeat the above experiment with the billowing flag” And Fig. 2 and pg. 6 col. 1 “We record the performance of each method, measured as the ratio completed simulation time per CPU second, i.e.,”):
(a) obtain a mesh of the material, wherein the mesh comprises polygons and hinges and wherein any two of the polygons that are adjacent to each other connect to each other at one of the hinges (pg. 1 col. 1 “a hinge-based bending model” And pg. 2 col. 1 “Consider a triangle mesh whose shape before deformation is given by the vector of vertex positions x.” And col. 2 “Our derivation uses the geometric construction in Figure 1, which defines local indices of the triangles, {T0,T1}, edge vectors, {e0, . . . , e4}, and vertex positions, {x0, . . . ,x3}, associated to a hinge.” Also see pg. 6 col. 2 “We repeat the above experiment with the billowing flag. Since the flag has a flat undeformed configuration”);
(b) determine forces affecting vertices of the mesh (pg. 2 col. 1 “Consider a triangle mesh whose shape before deformation is given by the vector of vertex positions             
                
                    
                        x
                    
                    -
                
            
        . When the mesh is deformed to position x, the usual hinge-based bending energy … is given”), wherein the forces comprise a gradient of cumulative potential energy comprising, for each of at least some of the hinges, a discretized bending energy that has a finite lower bound (pg. 6 col. 2 “Since the flag has a flat undeformed configuration, the cubic energy term vanishes, leaving a quadratic energy bounded from below.”) and that is determined using a difference between a current curvature vector and a reference curvature vector (pg. 2 col. 1 “To this deformation we associate the isotropic bending energy [Equation 1] This is the integral, over the undeformed surface, of the squared change in mean curvature. Here x is the position of the deformed surface, and H is the mean curvature function of the deformed surface. A bar (e.g.,             
                
                    
                        H
                    
                    -
                
            
         ) denotes the corresponding quantity evaluated on the undeformed surface.”); and
(c) simulate deformation of the mesh using the forces affecting the vertices of the mesh (Fig. 5 and pg. 6 col. 2 “We repeat the above experiment with the billowing flag. Since the flag has a flat undeformed configuration, the cubic energy term vanishes, leaving a quadratic energy bounded from below. We observe that the flag simulation is well-behaved even when strong wind induces stretching of 300%.”).
Garg does not appear to explicitly teach non-transitory computer readable medium having stored thereon computer program code, executable by a processor, which when executed by the processor causes the processor to perform.
However Wampler teaches non-transitory computer readable medium having stored thereon computer program code, executable by a processor, which when executed by the processor causes the processor to perform  ([0187] “As just mentioned, and as illustrated in FIG. 9, the stylized mesh deformation system 900 also includes the user interface manager 904. The user interface manager 904 provides, manages, and/or controls a graphical user interface (or simply “user interface”) for use with the stylized mesh deformation system 900. In particular, the user interface manager 904 can facilitate presentation of information by way of an external component of a client device (e.g., the computing device 104). For example, the user interface manager 904 can display a user interface by way of a display screen associated with a client device. The user interface may be composed of a plurality of graphical components, objects, and/or elements that allow a user to perform a function. The user interface manager 904 presents, via a client device, a variety of types of information, including text, images, video, audio, characters, or other information. Moreover, the user interface manager 904 provides a variety of user interfaces (e.g., the user interface 120) specific to any variety of functions, programs, applications, plug-ins, devices, operating systems, and/or components of a client device. In addition, the user interface manager 904 can provide a variety of elements for display, including an input mesh, a modified mesh, and an animation.” And [0275] “Embodiments of the present disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory, as discussed in greater detail below. Embodiments within the scope of the present disclosure also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. In particular, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein). In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein.”)
Garg and Wampler are analogous art because they are from the same field of endeavor of simulating deformation.  

 One of ordinary skill in the art would have been motivated to make this modification in order to quickly and efficiently manipulate digital models in real time and generate real-time digital animation (Wampler [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergou et al. ("A quadratic bending model for inextensible surfaces." Symposium on Geometry Processing. 2006.) teaches a cloth simulation method using a hinge model (pg. 227 col. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147